Citation Nr: 1124332	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-48 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from December 1940 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2011, the Veteran withdrew his request for a Decision Review Officer hearing.  In May 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  After the hearing, the Veteran, through his representative, submitted additional evidence accompanied by a waiver of his right to have this evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for residuals of a nose injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury during combat in service.

2.  The Veteran does not have retained shrapnel in his right knee.

3.  The Veteran's currently diagnosed right knee disorders did not manifest until many years after his discharge from service and are not otherwise etiologically related to his in-service right knee injury.  
CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In a May 2010 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA and private treatment records, and August and December 2010 VA examination reports.  The Board finds the VA examination reports adequate because the examiners reviewed the claims file, considered the contentions of the Veteran, and supported their medical conclusions with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records, submitting evidence, and providing testimony at a Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  


Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

At the Board hearing, the Veteran testified that he sustained an injury to his right knee when a shell ricocheted off the side of a building and skinned his knee.  He self-treated the injury with a band-aid because he did not believe his injury was significant enough to warrant treatment at an aid station and he was responsible for his company.  After the injury, his knee hurt for a couple of weeks and then it healed.  He experienced no problems with his right knee until 1960.  In 1960, he experienced swelling in his right knee for which he saw Dr. W.B. who drained fluid off his knee with a needle.  Dr. W.B. advised him that x-rays of the right knee revealed a piece of metal.  He experienced two, three, or four more similar episodes, received the same treatment, and recovered up until a couple of years ago at which point his symptoms did not resolve as usual.  He now limped.  The Veteran's wife testified that she married the Veteran in 1955 and first noticed his knee problems in their second year of marriage which was the time he saw Dr. W.B.  She recalled one other episode in the 1970s.  The Veteran reported that the last episode occurred in 2010.  

Service treatment records are indeed absent any relevant complaints or findings.  On separation examination in December 1945, the Veteran's "bones, joints, muscles" were evaluated as normal.  The DD Form 214, however, shows the Veteran's military occupational specialty (MOS) was an infantry unit commander, and he was awarded the combat infantry badge.  In the case of any veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  The Board finds that the injury described by the Veteran is consistent with the duties and circumstances of his MOS and award notwithstanding no official record of the occurrence.  Accordingly, in-service incurrence of a right knee injury is established.  

Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease; it is not equivalent to a statutory presumption that the claimed condition is service connected.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Therefore, a veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and his or her current disability.  Id.
As for whether the Veteran currently suffers from chronic residuals of the in-service right knee injury, there is evidence for and against his claim. 

As noted above, the Veteran maintains that he experienced his first episode of swelling of the knee in 1960 which occurred on subsequent times.  The Veteran's wife confirmed observing a couple of such episodes.  Also, a June 2010 "buddy statement" confirmed that the Veteran had described to F.T. the occurrence of an episode in the 1960s.  The Veteran, his wife, and F.T. are competent to describe readily observable features or symptoms of illness such as swelling and competent to report on factual matters of which they have first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds their testimony and statements credible as there is no evidence of record that calls into question their veracity notwithstanding the absence of contemporaneous medical records documenting the episodes.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Whether there is a relationship between the complained of episodes throughout the years and current manifestations of disability of the right knee and the Veteran's in-service right knee injury, is one as to which a lay person's observation is not competent because it involves a medically complex matter.  As such, medical evidence is required to demonstrate such a relationship.  

The Veteran does not contend that he observed a piece of shrapnel embed itself in his knee during service; rather, this was a possibility he became aware of after the fact.  On VA examination in August 2010, the VA examiner (R.B., PA) concluded that x-rays of the right knee did not reveal any metallic foreign bodies based on an August 2010 radiograph report by radiologist E.M. that noted the following impressions:  marked chondrocalcinosis, bilateral knees; medial joint space narrowing, right much greater than left; calcification medial to right medial femoral condyle; and possible previous medial collateral ligament injury.  The VA examiner provided a diagnosis of marked chondrocalcinosis of both knees.  The VA examiner opined that as the history the Veteran provided was of no problems with the right knee until "1953" and no evidence of care or treatment for the right knee injury during service, the Veteran's knee condition was less likely as not caused by or the result of a shrapnel wound during service.  

In response to the August 2010 VA examination findings, the Veteran submitted a September 2010 letter from his private health care provider.  Dr. J.B. reported that current x-rays revealed a small metallic foreign body underneath the patellar tendon, lateral joint line consistent with a previous shrapnel injury.  

In light of the September 2010 private examination findings, the Veteran underwent another VA examination in December 2010.  The VA examiner (Dr. I.W.) reviewed Dr. J.B.'s September 2010 x-rays and did not detect any shrapnel in the right knee.  The VA examiner, however, then viewed a finding on August 2010 x-rays that appeared to be a small piece of shrapnel below the right patella measuring 1 to 2 millimeters in size and referred the x-rays to a radiologist for a definitive opinion.  The VA examiner also indicated that he would defer to the opinion of the staff orthopedist on whether the tiny piece of shrapnel was causing the Veteran's right knee complaints.  The VA examiner, however, added commentary that in most cases, shrapnel was superficial and usually caused no complaints.  The VA examiner noted that if the piece was so close to the joint space that it was causing constant irritation and inflammation over the years, then the Veteran's feeling that the right knee condition was caused by shrapnel might have some validity; however, it was so tiny that the examiner felt it was unlikely causing any specific complaints.  The VA examiner maintained that the reason the Veteran had had so many problems with the right knee over the years remained unknown (other than the natural progression of disease with age).  Also, the reason he had an effusion of the knee many years ago remained unknown.  VA radiologist Dr. S.W. reported that a review of the August 2010 x-rays revealed advanced degenerative changes in the right knee and the opacity seen on the lateral film was most characteristic of calcification in the patellar ligament.  Given these findings, the VA examiner concluded that there did not appear to be any shrapnel in the right knee.  The VA examiner therefore noted that he agreed with the August 2010 VA examiner's finding that shrapnel had not caused any current right knee condition.  The VA examiner added that there was no need to refer for an opinion from the orthopedist because no shrapnel was found. 

The Veteran is competent to report a contemporaneous medical diagnosis (see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), and the September 2010 findings support his contention, however, the Board finds that the weight of the evidence is against the claim because of the current interpretative findings by two VA radiologists.  Ultimately, the question of whether the Veteran has retained shrapnel in his right knee is a medically complex matter.  In the medical opinion of two radiologists, the current radiologic findings are not consistent with retained shrapnel.  Additionally, other than a small metallic foreign body, Dr. J.B.'s September 2010 letter makes no reference to any other right knee disorder.  Private treatment records dated from October 2004 to June 2010 from Dr. J.B. are also absent any specific complaints or findings referable to the right knee.  VA treatment records note impressions of arthritis beginning in 2004.  The VA examiners diagnosed current chondrocalcinosis and degenerative changes of the right knee unrelated to service.  There is no competent medical evidence of record that counters the VA examiners' opinion in this regard.  Indeed, to the extent the Veteran's statements and the other lay statements may be construed as nexus evidence (other than evidence relating to a continuity of symptomatology theory of entitlement), they are not competent to link the diagnosed chondrocalcinosis and degenerative changes to the in-service right knee injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As previously noted, the existence of such relationship involves a medically complex question that they do not have the expertise to answer.  The mere fact of an in-service incident is not enough.  There must be chronic disability resulting from that incident and that is not persuasively shown by the record.  For all of the above reasons, service connection for right knee disorder is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim for service connection and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


